Citation Nr: 9908118	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-31 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to the assignment of an evaluation in excess 
of 50 percent for paranoid schizophrenia.

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.

3.  Entitlement to an earlier effective date prior to January 
17, 1997, for a grant of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1958 to 
November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted the veteran's claim for service 
connection for paranoid schizophrenia and assigned a 50 
percent evaluation, effective from January 17, 1997.  The 
veteran disagreed with the 50 percent evaluation, as well as 
with the effective date assigned.  The RO also denied the 
veteran's claim of entitlement to a total rating based on 
individual unemployability by reason of service-connected 
disabilities, which the veteran also appealed.


FINDINGS OF FACT

1.  The veteran's paranoid schizophrenia is manifested by 
total occupational and social impairment due to such symptoms 
as depression, anxiety, paranoia, gross impairment in thought 
processes and communication, periods of delusions and 
hallucinations, grossly inappropriate behavior, and periods 
in which he is a danger to himself or others.

2.  By virtue of this decision, the veteran's paranoid 
schizophrenia is considered 100 percent disabling.

3.  The veteran contacted the RO on January 17, 1997, and 
indicated that he wished to file a claim for compensation.

4.  The veteran filed a formal claim for service connection 
for paranoid schizophrenia which was received at the RO on 
January 23, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for paranoid 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.125-4.132, Diagnostic Code 9203 (1998).

2.  There is no legal basis to assign a total rating based on 
individual unemployability by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.341(a), 4.16(a) (1998).

3.  The requirements for an effective date prior to January 
17, 1997, for a grant of service connection for paranoid 
schizophrenia have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Paranoid Schizophrenia

In July 1997, the RO granted service connection for paranoid 
schizophrenia.  This disability was evaluated as 50 percent 
disabling, effective from January 17, 1997.  The veteran now 
claims that his service-connected paranoid schizophrenia is 
more severely disabling than reflected in the 50 percent 
evaluation.  Thus, a higher evaluation has been requested. 

The veteran's claim for an evaluation in excess of 50 percent 
for paranoid schizophrenia is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

Paranoid schizophrenia is evaluated in accordance with the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. § 
4.130, Diagnostic Code 9203.  Under these criteria, a 50 
percent disability evaluation is provided where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

Finally, a 100 percent evaluation requires total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.

In the present case, the record reflects that the veteran was 
hospitalized on numerous occasions due to his paranoid 
schizophrenia.  The veteran was hospitalized on three 
separate occasions at Mansfield General Hospital in 1995.  In 
January 1995, the veteran was admitted after exhibiting 
bizarre behavior.  Upon admission, the veteran demonstrated 
violent behavior and was placed in full restraints.  He 
appeared quite anxious, nervous and scared.  He eventually 
was able to talk in a more organized manner.  The veteran 
reported that he was married and had a thirty-year-old 
daughter.  He indicated that he was currently employed as a 
die-cast operator at a manufacturing company.  It was noted 
that the veteran had difficulty trusting others and 
articulating how he felt.  

The veteran was in full leather retraints during mental 
status examination.  At times he would rock back and forth 
while either moaning or screaming.  He was clearly alert and 
awake, with no fluctuation in his level of consciousness.  
His affect was dramatic, and mood appeared to be very angry.  
Speech increased with rate and tone, and at times seemed 
preservative and tangential.  He denied suicidal ideation.  
There were no signs of hallucinations, but there was a 
question of paranoia.  Cognitive examination was unable to be 
conducted because the veteran would not cooperate.  The Axis 
I diagnoses at discharge was acute psychotic reaction.  Under 
Axis IV, for psychosocial stressors, the physician noted 
"severe."  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 30 currently, and 80 for the past 
year.

The veteran was admitted again in April 1995 after his wife 
noticed he had become increasingly confused, paranoid, 
anxious, and reluctant to talk or move.  She also observed a 
laceration over his left wrist, which the veteran admitted he 
had done the night before.  At the time of admission, the 
veteran appeared very delusional and paranoid.  His speech 
was slurred to where he could not be understood.  He was 
placed on antipsychotic medication.  During his six-day stay, 
his psychosis cleared and he became cooperative, 
communicative, talkative, and he participated in different 
activities.  Mental status examination disclosed that the 
veteran showed no evidence of delusions, hallucinations or 
thought disorder.  The Axis I diagnosis at the time of 
discharge was acute psychotic reaction, with an Axis II 
diagnosis of personality disorder, not otherwise specified, 
with schizoid features.  The veteran was assigned a current 
GAF score of 30, and a score of 60 for the past year.

The veteran was admitted on the following month after he had 
apparently stopped taking his medication.  He was 
experiencing delusions, visual hallucinations, and paranoid 
ideation.  His wife reported that he began isolating, stopped 
talking, and thought everyone was against him.  Mental status 
examination revealed that the veteran was confused, 
delusional and paranoid.  Memory for recent and remote events 
was difficult to assess.  The veteran was placed back on 
antipsychotic medication.  At the time of discharge, he 
appeared to be alert, oriented, in touch with reality, and 
functioning well.  The Axis I diagnosis was atypical bipolar 
disorder; the Axis II diagnosis was schizoid personality 
disorder; and the veteran was assigned a GAF score of 30 
currently, and 60 for the past year.

In February 1996, the veteran was hospitalized at MedCentral 
Health System after his wife observed him to be confused, 
agitated, paranoid and delusional.  Upon admission, blood was 
drawn which was positive for cocaine and alcohol.  It also 
was noted that the veteran had stopped taking his medication 
three weeks prior to admission.  Mental status examination 
revealed the veteran to be very confused, disoriented and not 
compliant with the interview.  He was not able to communicate 
because he had difficulty maintaining attention.  Psychiatric 
evaluation was difficult because the veteran refused to talk.  
When seen five to six hours later, however, the veteran was 
alert and fully oriented.  Although compliant, the veteran 
was embarrassed and tried to avoid communicating with the 
interviewer.  He was still anxious, mildly confused and 
agitated.  Auditory and visual hallucinations continued.  It 
was suspected that his thought processes were basically 
intact.  He was a little paranoid without solid persecutory 
delusions.  He denied suicidal and homicidal ideation, but 
disclosed he had had some suicidal ideation prior to his 
admission.  Judgment was impaired and insight was suspicious.  
During his five-day admission the veteran appeared to be 
improving every day.  The Axis I diagnoses at discharge were 
acute psychotic disorder, and abuse of cocaine and alcohol.  
The veteran was assigned a current GAF score of 30, and a 
score of 70 for the past year.  

In connection with his claim, the veteran was afforded a 
psychiatric examination by the VA in March 1997.  The veteran 
disclosed he quit his last job due to fear that he was going 
to hurt somebody.  He said he had become extremely paranoid 
and was hospitalized at that time.  His primary complaints 
involved anxiety and paranoia.  Mental status examination 
noted that the veteran appeared anxious and tense.  He made 
very little eye contact and stared at the floor.  Associated 
processes were tight with no evidence of looseness, 
tangentiality, flight of ideas, pressured speech or thought 
blocking.  Tone of speech was viable and reflected full range 
of affect.  The veteran stated that his mood was "quite 
pleasant," and affect was observed to be congruent.  He 
denied any obsessions, preoccupations, compulsions, rituals, 
or classic hallucinatory experiences.  Although he said that 
he believed he could tell what people were thinking, he 
denied hearing their voices or reading their thoughts.  He 
added, however, that he knew people were talking about him 
because he could hear what they were saying from far away.  
The examiner commented that this may be hallucinations or 
paranoia.  The veteran recently felt as though people were 
plotting against him and scheming to hurt him.  He related he 
had had four accidents at work which he believed were planned 
by others who wanted to hurt him.  He also said that 
coworkers had planted things in his tool box to get him in 
trouble for stealing.  Since being on Risperdal, however, he 
reported having had very few paranoid thoughts, and did not 
currently believe anyone was plotting against him.  Based on 
these findings, the Axis I diagnosis was schizophrenia, 
paranoid type.  The examiner rendered a GAF score of 35.

In correspondence dated in April 1997, Constance N. Brody, 
Ph.D., stated that she first treated the veteran in April 
1995 for anxiety attacks and agoraphobia resulting in job-
related stress.  She said the veteran appeared neat and 
pleasant and was well-spoken.  He also was oriented in all 
three spheres.  The veteran disclosed that his job at Neer 
Manufacturing was improperly terminated because he had missed 
work due to a recent hospitalization.  The veteran related 
that during his twelve-year period of employment with Neer, 
he experienced threats, racial harassment, and various 
injuries.  He told Dr. Brody that he believed his life had 
been in danger.  Dr. Brody commented that the veteran 
suffered a breakdown and was hospitalized as a result of this 
pressure.  In order to secure employment, Dr. Brody stated 
that the veteran needed to regain confidence in his ability 
to work in a safe environment and to maintain his 
performance.  Dr. Brody related that relaxation exercises and 
imagery were helpful in reducing the veteran's anxiety.  The 
veteran reported that his phobic responses had ceased for the 
most part and that he was no longer having full-blown anxiety 
attacks.

In November 1997, the veteran was hospitalized by the VA 
because of an overdose of medication.  The veteran related 
that things had gotten out of control so he took some pills.  
He was unable to recall what else he had done during this 
period.  The veteran provided a history of having served over 
eleven years in prison for murder and other offenses, which 
he refused to elaborate on.  Mental status examination 
revealed that the veteran was alert and oriented times three.  
He was observed to be somewhat uncooperative.  His mood 
continued to be irritable with an angry affect.  Memory and 
concentration were fair.  He denied auditory and visual 
hallucinations.  Abstractability was poor.  He denied 
suicidal and homicidal ideation, but said he might hurt 
someone if pushed.  He expressed some paranoid ideation of 
people trying to hurt him.  Insight and judgment were poor 
and impulse control was questionable.  The veteran's 
condition was noted to be good at the time of discharge.  The 
pertinent diagnosis was schizophrenia, chronic, 
undifferentiated type, with a GAF score of 35 to 55. 

The veteran testified before a Hearing Officer at the RO in 
January 1998, at which time he indicated that he was doing 
better since being placed on medication.  He said that he was 
now able to get along with his wife and daughter, but was 
still unable to be around groups of people.  He denied having 
ever hit his wife, but expressed some concern that he might.  
He said that either his daughter or his wife had to accompany 
him if he went out, and that he often felt threatened by 
other people.  He related a recent incident in which he 
called the police because he almost hurt someone at the 
welfare department.  He said his last job ended in 1996 
because of a dispute involving one of his psychiatric 
admissions.  He also indicated that a physician had told him 
that he would be unable to go back to work because the 
medication he was taking made it unsafe for him to run a 
machine.  The veteran stated that he had recently tried 
working as a janitor but quit because the job required being 
around people.  He also said he had filed for Vocational 
Rehabilitation, but was unable to make the appointment 
because he was hospitalized. 

Based on the foregoing, the Board concludes that the veteran 
meets the criteria for a 100 percent schedular evaluation 
under the criteria for rating mental disorders.  While the 
record reflects that the veteran has experienced periods in 
which he is able to function, he has been hospitalized on at 
least five different occasions since 1995 due to severe 
delusional and paranoid states.  These hospitalization 
reports, as well as the 1997 VA examination report, reflect 
that the veteran's paranoid schizophrenia is currently 
manifested by total occupational and social impairment as a 
result of gross impairment in thought processes and 
communication, periods of severe delusions or hallucinations, 
grossly inappropriate behavior, danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, and periods of disorientation to time or place.

In this regard, each hospitalization report noted that the 
veteran was admitted due to severe confusion, hallucinations, 
delusions, anxiety and bizarre behavior.  The veteran also 
refused to talk or was unable to be understood during several 
of these admissions.  This clearly shows that the veteran's 
paranoid schizophrenia is manifested by periods of gross 
impairment in thought processes and communication, as well as 
periods of delusions and hallucinations.  In addition, the 
record also reveals that the veteran's total occupational and 
social impairment is partially attributed to the fact that he 
is a potential danger to himself or others.  During his first 
admission, for example, the veteran exhibited such violent 
behavior that he was placed in full leather restraints.  A 
laceration over his left wrist was also observed during one 
of his admissions.  The veteran further reported that he had 
been afraid of hurting his former coworkers, as well as his 
wife and daughter.  He related a recent incident in which he 
called the police because he almost hurt someone at the 
welfare department.  The Board finds that these symptoms have 
resulted in the veteran's total occupational and social 
impairment.

The Board notes that the veteran's GAF scores constitute 
further evidence that his paranoid schizophrenia has resulted 
in total occupational and social impairment.  The Board 
observes that the veteran has received GAF scores between 60 
and 80.  Nevertheless, the record also reflects that the 
veteran's current GAF scores have mostly varied from 30 to 
35.  His most recent VA examination report of March 1997, for 
instance, noted a GAF score of 35.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, (DSM-IV), a GAF 
score of 30 contemplates behavior that is considerably 
influenced by delusions or hallucinations, OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF score of between 31 and 40 reflects some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

In conclusion, the Board finds that the evidence supports a 
100 percent evaluation for paranoid schizophrenia.  While the 
Board recognizes that the veteran does not meet all the 
criteria for a 100 percent evaluation under the criteria for 
rating mental disorders, the disability picture for his 
paranoid schizophrenia more nearly approximates the criteria 
for 100 percent evaluation.  Therefore, a 100 percent 
disability evaluation for paranoid schizophrenia is 
warranted.  See 38 C.F.R. § 4.7. The Board observes, 
moreover, that the veteran's paranoid schizophrenia warrants 
a 100 percent evaluation under the provision of 38 C.F.R. 
§ 3.321(b)(1), as this disability has necessitated frequent 
periods of hospitalization.

II.  Total Rating Based on 
Individual Unemployability

A total disability rating based on individual employability 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  See 38 C.F.R.         § 4.16(a).  
Since the Board has determined that the veteran's service-
connected paranoid schizophrenia warrants the assignment of a 
100 percent schedular evaluation, there is no legal basis to 
award a total disability rating based on individual 
unemployability.  See Green v. West, 11 Vet. App. 472, 476 
(1998) (veteran not entitled to a total disability rating for 
compensation while receiving a 100 percent schedular 
evaluation for his service-connected lymphadenopathy).  Thus, 
as there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

III.  Earlier Effective Date

The effective date of the award of benefits is the day 
following separation from active service or date entitlement 
arose if a claim is received within one year after separation 
from service; otherwise, the effective date will be the date 
of receipt of claim or date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(b)(2).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought.  See 38 C.F.R. § 3.155(a); see also 
Servello, 3 Vet. App. at 199 (holding that 38 C.F.R.  § 
3.155(a) does not contain the word "specifically," and that 
making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene the 
Court's precedents and public policies underlying the 
statutory scheme).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); 38 
U.S.C.A. § 7104(a).

In this case, in a VA Form 119 (Report of Contact) dated in 
January 17, 1997, it was noted that the veteran contacted the 
RO and indicated that he wished to file a claim for 
compensation.  On January 23, 1997, the veteran followed-up 
by filing a formal claim for service connection for 
"paranoid schizoid."  The RO therefore determined the 
effective date for the grant of service connection for 
paranoid schizophrenia to be January 17, 1997.  

The record does not show, nor has the veteran alleged, that 
any claim was received prior to this date.  Nevertheless, the 
veteran claims that the effective date should be the date he 
was separated from active duty service in 1959.  His primary 
theory is that he had been told by the military at the time 
of his service separation that he would be ineligible for 
benefits.  As a result of this misinformation, the veteran 
did not file a claim for compensation at that time.

The veteran's argument is without merit.  An error in advice 
is an extremely unfortunate and regretful occurrence.  The 
Board must point out, however, that "erroneous advice given 
by a government employee cannot be used to [prevent] the 
government from denying benefits."  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (referring to the rule enunciated in OPM 
v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 
(1990)).  Thus, the veteran's reliance on inaccurate advice 
given by the military cannot estop the VA from denying an 
earlier effective date for a grant of service connection for 
paranoid schizophrenia. 

In light of the governing statutory and regulatory 
provisions, the effective date of the award for service 
connection for paranoid schizophrenia was properly determined 
to be January 17, 1997.  Consequently, the preponderance of 
the evidence is against the veteran's claim.  In denying this 
claim, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to a 100 percent disability evaluation for 
paranoid schizophrenia is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
is denied.

Entitlement to an earlier effective date prior to January 17, 
1997, for a grant of service connection for paranoid 
schizophrenia is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

- 13 -


